102 U.S. 118 (____)
SCHOONMAKER
v.
GILMORE.
Supreme Court of United States.

*119 Mr. Alexander M. Watson in support of the motions.
Mr. Hill Burgwin, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The single question in this case is, whether the courts of the United States, as courts of admiralty, have exclusive jurisdiction of suits in personam, growing out of collisions between vessels while navigating the Ohio River. This is a Federal question, and gives us jurisdiction; but we cannot consider it as any longer open to argument, as it was decided substantially in The Moses Taylor, 4 Wall. 411; The Hine v. Trevor, id. 555; The Belfast, 7 id. 624; Leon v. Galceran, 11 id. 185; and Steamboat Company v. Chase, 16 id. 522. The Judiciary Act of 1789 (1 Stat. 73, sect. 9), reproduced in sect. 563, Rev. Stat., par. 8, which confers admiralty jurisdiction on the courts of the United States, expressly saves to suitors, in all cases, the right of a common-law remedy, where the common law is competent to give it. That there always has been a remedy at common law for damages by collision at sea cannot be denied.
The motion to dismiss is overruled, and that to affirm granted.
Judgment affirmed.
NOTE.  Brown v. Davidson, error to the Supreme Court of the State of Pennsylvania, involved the same question as the preceding case. It was submitted by the same counsel and determined in the same manner.